Title: From James Madison to David Hosack, 23 September 1824
From: Madison, James
To: Hosack, David


        
          Montpr. Sepr. 23. 1824
        
        J.M. with his respects to Dr. H returns his thanks for the Inaugural Discourse before the N. Y. Horticultural Society, politely sent to him.
        The Discourse is not only recommended by the general information it contains, but derives particular value from the model for such Establishts. presented in the sketch for that of N. York.
      